MEMORANDUM***
Maricela Juarez-Antunez, a native and citizen of Mexico, petitions for review of orders of the Board of Immigration Appeals (“BIA”) denying her motion to reopen, and summarily affirming the Immigration Judge’s (“IJ”) denial of suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1252(b), and review for an abuse of discretion. Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999). We dismiss in part and deny in part the petition for review.
To the extent that Juarez-Antunez seeks review of the BIA’s May 14, 2001 order summarily affirming the IJ’s order, we lack jurisdiction because she failed to timely petition for review of that decision. See 8 U.S.C. § 1252(b)(1); Haroutunian v. INS, 87 F.3d 374, 375 (9th Cir.1996) (“the requirement of a timely petition for review is mandatory and jurisdictional”).
The BIA properly denied Juarez-Antunez’s motion to reopen because she failed to make a prima facie showing of eligibility for the relief she sought. See INS v. Abudu, 485 U.S. 94, 104, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988); Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.